Citation Nr: 1443637	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  11-19 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.
 
2.  Entitlement to service connection for bilateral foot disability (other than bilateral pes planus), to include bilateral corns/calluses, hammertoes of the left foot, and tailor's bunion of the right foot.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran had active service from July 1987 to June 1991.

These matters are on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Newington, Connecticut.

These matters were recently remanded in August 2013 for further evidentiary development.

The Board notes that the Veteran originally filed his claim for disability of the right and left foot.  As the evidence reflects a diagnosis of bilateral pes planus that pre-existed the Veteran's entrance into service and subsequent diagnoses of bilateral corns/calluses, hammertoes of the left foot, and tailor's bunion of the right foot, the Board has recharacterized the issues on appeal to include these diagnoses, as reflected on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  Bilateral pes planus was noted at enlistment in April 1987, there is clear and unmistakable evidence that the Veteran's preexisting bilateral pes planus was not aggravated during active service beyond its natural progression during service, and the Veteran's current bilateral pes planus is not otherwise shown to be related to service.

2.  Foot disabilities (other than bilateral pes planus) to include bilateral corns/calluses, hammertoes of the left foot, and tailor's bunion of the right foot were documented in service and are still present.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306(b) (2013).

2.  The criteria for service connection for bilateral foot disability (other than bilateral pes planus), to include bilateral corns/calluses, hammertoes of the left foot, and tailor's bunion of the right foot, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2012 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in September 2010 of the criteria for establishing service connection for a right and left foot condition, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded in this letter.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.

As to VA's statutory duty to assist in claims development, the record reflects that reasonable efforts have been made to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

In addition, the Veteran was afforded a VA feet examination in October 2010 at which time the examiner diagnosed bilateral pes planus, but there was no discussion of the treatment that the Veteran received in service or his documented preexisting pes planus.  Accordingly, in August 2013 the Board remanded the claim for an examiner to address the question of aggravation of a preexisting pes planus.  Pursuant to the Board's remand, the Veteran underwent a VA flatfoot (pes planus) DBQ examination in October 2013 and opinion that was responsive to the Board's directives.  A review of the report of examinations and October 2013 opinion shows that all subjective and objective findings necessary for evaluation of the Veteran's bilateral foot disabilities were observed and recorded.  The examiners also took into account the Veteran's lay history and complaints.  Rationale was provided with the opinion.  The October 2013 examination is complete and adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Based on the foregoing action, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (2013).  Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).



A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  The United States Court of Appeals for Veterans Claims has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases, like this one, in which the condition (in this case, bilateral pes planus) is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2013).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2013).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  See 38 C.F.R. § 3.306.  A congenital defect, on the other hand, is not service connectable in its own right, although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  See VAOPGCPREC 82-90 (1990).  Generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease. Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).  As such, a congenital or developmental defect generally may not be service-connected as a matter of law. See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990).

In this regard, recognition is given to the fact that the VA examiners did not specify whether the bilateral pes planus was a disease or defect.  See 38 C.F.R. § 3.306.  However, the Board resolves any reasonable doubt in the Veteran's favor and assumes that his congenital pes planus is a disease.

A.  Bilateral pes planus

At the Veteran's April 1987 enlistment examination, the Veteran was diagnosed as having flatfeet.  Given the notations on the service entrance examination, the Board finds that bilateral pes planus preexisted service and the presumption of soundness does not apply.  The question before the Board is therefore whether the Veteran's preexisting bilateral pes planus was aggravated by his active service.  There are two parts to this question: (1) whether there was an increase in disability during such service and (2) if so, whether there is clear and unmistakable evidence that the acne not aggravated beyond its natural progression.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).

The remaining STRs include April 1987 report of medical history which indicates a fracture of the 2nd metacarpal in 1986 although it is unclear whether it was on the right or left foot.  A May 1989 clinical note indicates corns on right foot of two months and pain with running and prolonged standing.  Calluses of the left lateral toe and 4/5th distal toes were noted in addition to right foot corns 1/4/5 digits.  The assessment was corns, some of the toes on the right foot and onychomycosis.  An October 1990 clinical note indicates a complaint of numbness in the left foot and assessment of rule out cold weather injury.  The final assessment appears to be "neurologic compression."  A June 1991 memorandum indicates that a physician reviewed the Veteran's health record and determined that a physical examination was not required.

Post-service, VA treatment records include an October 2009 report which reveals evidence of full corns and calluses on the 5th metatarsal right and digits 4 and 5 right, 3-5 left and IP joint hallux, bilaterally.  The assessment was hammer digits, Tailor's bunion.  In November 2009, he was assessed with functional hallux limits, right.

On VA feet examination in October 2010, the Veteran presented with a history of bilateral foot pain since 1989 or 1990 and denied having any problems with his feet prior to entering service.  He attributed his foot calluses and hammertoes to wearing rubber boots during service.  He underwent a DIPJ arthrodesis of digits 3, 4, and 5 of right foot in December 2009 and surgery on the left foot in 2001.

On examination, the examiner observed calluses on the Veteran's feet likely related to hammertoes and abnormal weight bearing.  The examiner diagnosed bilateral pes planus status post right tailor's bunionectomy with DIPJ arthrodesis of the right foot and hammertoes on the left foot.  The examiner opined that there is no current data to support a finding that the Veteran's current foot condition arose from service 20 years ago.  However, as there was no discussion of the treatment that the Veteran received in service or his documented preexisting pes planus, in August 2013 the Board remanded the claim for an opinion that addressed the question of aggravation of the Veteran's bilateral pes planus.

Pursuant to the Board's August 2013 Remand, the Veteran was afforded a VA flatfoot (pes planus) DBQ examination in October 2013.  He presented with a history of service in the infantry as a gunner.  He reported that he had flatfeet all his life. The examiner noted that preexisting flat feet were documented at the time of his enlistment in 1987.  The Veteran reported that he developed calluses following basic training and developed hammertoes around 1992.  He stated that his calluses are a result of his flat feet.  He stated that during service he walked 20 miles each month on road marches which resulted in pedal pain in the area of the calluses.  X-ray examination of the left foot in October 2009 revealed large plantar calcaneal spur; postsurgical change involving the distal aspect proximal phalanx of the fifth toe.  There was a suggestion of hammertoe deformities of the 2nd, 3rd, and 4th toes.  No acute fracture or subluxation was found.  X-ray examination of the right foot revealed small plantar calcaneal spur, no other significant bony or soft tissue abnormality.  

The examiner diagnosed bilateral congenital pes planus, bilateral callus, and tailor bunion on the right foot.  The examiner also diagnosed bilateral hammertoes related to flatfoot.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-
service injury, event, or illness.

As to pes planus, the examiner opined that the Veteran had pre-existing lifelong flat feet with clear unmistakable evidence that the pes planus was not aggravated beyond its natural progression while in service based on review of the claims file and the Veteran's statements.  The examiner explained that the Veteran has had lifelong pes planus without correction until recently at which time the Veteran was prescribed orthotics.  The examiner point out that there was no separation physical examination performed following review of Veteran's medical record in June 1991 which likely indicates an absence of any significant medical condition or complaint at the time of his discharge in 1991.  The examiner opined that while it is within the realm of possibility that Veteran's long marches in ill-fitting Army boots could have worsened his pre-existing flat feet, this s unlikely given the lack of documented complaints regarding increasing foot pain due to boots/foot gear following long marches during service.  The examiner further opined that there is no evidence of any permanent worsening of his flat feet as a result of his service, only the slow progressive increase of symptoms due to uncorrected flat feet.

Given the foregoing, the Board finds that the evidence clearly and unmistakably shows that the Veteran's bilateral pes planus was not aggravated by his period of active duty service.  There is no basis to allow the Veteran's claim for service connection for his preexisting bilateral pes planus.

B. Bilateral foot disability, other than bilateral pes planus

As to element (1) of the Shedden/Caluza analysis, there is evidence of a current bilateral foot disability other than pes planus in this case.  When the Veteran underwent medical examination in connection with his claim in October 2010 and October 2013, the examiners diagnosed bilateral corns/calluses, hammertoes of the left foot, and tailor's bunion of the right foot.

Turning to element (2), service incurrence, as noted above the STRs indicate complaints of and treatment for calluses and corns and complaints of foot pain.

The outcome of the disposition of this matter therefore depends of whether there is sufficient evidence of a causal relationship between the present disabilities and injury incurred during service.  The Board finds that the preponderance of the evidence is favorable regarding this aspect of the appeal.

Post-service diagnoses include hammer digits, Tailor's bunion and functional hallux limits, right.

On VA feet examination in October 2010, the examiner observed calluses on the Veteran's feet likely related to hammertoes and abnormal weight bearing.  The examiner diagnosed bilateral pes planus status post right tailor's bunionectomy with DIPJ arthrodesis of the right foot and hammertoes on the left foot.  However, the examiner opined that there is no current data to support a finding that the Veteran's current foot condition arose from service 20 years ago.

On VA DBQ in October 2013, the examiner stated that the Veteran's corns/ calluses, tailors bunion and hammertoes are known complications of flat feet, especially uncorrected pes planus which causes disruption of the normal balance of joints and tendons.  The examiner opined that although he developed the calluses in service, he would as likely as not also have developed them if he had not enlisted due to the aberration of the mechanics of his feet due to uncorrected flat/fallen arches.  The examiner explained that corns and calluses were noted in the STRs with an onset in 1989 for two months and would likely naturally require trimming due to the lack of correction of his flat feet whether in military or civilian foot gear.  The Veteran's corns/calluses, tailor bunion and hammertoes are all the likely natural outcome of his lifelong uncorrected flat feet and have resulted in his slowly evolving chronic bilateral foot pain.  Therefore, despite the examiner's opinion that the Veteran would have developed these foot disabilities regardless of whether he was in service or not, the fact remains that they began in service and have been present ever since.  Therefore, service connection is warranted for bilateral calluses and corns, hammertoes of the left foot, and tailor's bunion of the right foot.  38 C.F.R. § 3.303 (2013).


ORDER

Entitlement to service connection for bilateral pes planus, is denied.
 
Entitlement to service connection for bilateral foot disability (other than bilateral pes planus), to include bilateral corns/calluses, hammertoes of the left foot, and tailor's bunion of the right foot, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


